Hooker, J.
The relator asks a mandamus to compel a conveyance by the state land commissioner to him, as purchaser, of a small, unsurveyed island, lying contiguous to, and 600 feet distant from, the mainland of the Upper Peninsula, between Detour Passage and St. Joseph Island, at or near the north end of Lake Huron. Upon the one hand, viz., by the relator, it is contended that this island is situated in Lake Huron; upon the other, that it lies in St. Mary’s river, and is, therefore, owned by the proprietor of the adjoining land, who is said to own to the thread of the stream. We are of the opinion that this island is within the body of water known as Lake Huron, *228and therefore that the case is within the'rule of People v. Silberwood, 110 Mich. 103.
The writ should issue, and it will be so ordered.
The other Justices concurred.